DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1 and 3-8 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1 and 3-8 filed on 10/15/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the control configured to, first, make the sub switching unit conductive to supply electric power from the precharge unit to the capacitor, and next bring the main switching unit from the disconnected state to the connected state and cut off the conduction of the sub switching unit in the connected state, wherein the precharge unit includes a control-unit switch configured to switch between the supply of the electric power from the precharge unit to the capacitor and stoppage of the supply under a control by the control unit, and a user switch configured to enable the supply of the electric power from the precharge unit to the capacitor under an operation by a user.
The closet references to the present invention are believed to be as follows: Hartl et al. (US 20150061376 A1). Hartl disclose a pre-charge circuit, including a resistor, that selectively connects a traction battery to an electrical impedance. A controller is programmed to inhibit pre-charging for an amount of time when a predetermined number of pre-charge cycles have occurred within a preceding predetermined period of time. The predetermined number of pre-charge cycles may be based on a voltage or current magnitude across the resistor during the previous pre-charge cycles. The predetermined number of times may be modified based on prior successful and failed pre-charge cycles. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846